are of the opinion that the verdict was void; nevertheless, that the petitioner was not entitled to the equitable relief sought, for the reason that he could have obtained complete and adequate relief as to all matters of which he complained, by appropriate action in the ejectment case. Code, §§ 110-311, 110-701, 110-705;Apperson v. Mutual Fertilizer Co., 148 Ga. 159
(96 S.E. 260); Nelson v. Webb, 176 Ga. 842 (169 S.E. 111); Countyof Bibb v. Mortgage Bond Co., 183 Ga. 402, 403 (3) (188 S.E. 698); Manry v. Stephens, 190 Ga. 305 (2) (9 S.E.2d 58).